Free Writing Prospectus Filed Pursuant to Rule 433 Registration Number 333-142550 CATERPILLAR FINANCIAL SERVICES CORPORATION $8,000,000,000 CAT FINANCIAL POWERINVESTMENTSM VARIABLE DENOMINATION FLOATING RATE DEMAND NOTES PowerInvestmentSM Cat Financial PowerInvestmentSM Strength means power.But when you make an investment in Cat Financial PowerInvestment notes – formerly the Caterpillar Money Market Account – strength also means: Value – Free checks with no monthly fees. Convenience – An easy way to put your money to work – and an easy way to track it online. Reliability – You’re investing with a company you know and trust. Possibilities – Earning power that could turn your dreams into realities. Return – Great rates – our rates are set weekly to reflect current market conditions – and no management fees. To order a brochure call 1-800-504-1114. Cat Financial PowerInvestment Note RATES EFFECTIVE January 21, 2008: Amount Invested Rate
